Case: 09-40124     Document: 00511019240          Page: 1    Date Filed: 02/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 3, 2010
                                     No. 09-40124
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BUOKAI SONSING PEELER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:07-CR-17-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Buokai Sonsing Peeler has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Peeler has not filed a response. Our independent review
of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
        The record does reveal a clerical error in the judgment. The judgment
reflects that Peeler was assessed a $200 fine.              However, the district court
actually ordered Peeler to pay $200 in restitution.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40124    Document: 00511019240 Page: 2         Date Filed: 02/03/2010
                                 No. 09-40124

      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to F ED. R. C RIM. P. 36.




                                         2